Citation Nr: 0817548	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  05-14 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right shoulder injury. 

3.  Entitlement to an effective date earlier than February 9, 
2004, for the grant of service connection for hypertension. 

4.  Entitlement to an effective date earlier than February 9, 
2004, for the grant of service connection for residuals of a 
back injury. 

5.  Entitlement to an effective date earlier than February 9, 
2004, for the grant of service connection for patellofemoral 
pain syndrome of the left knee. 


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to June 
1986.  

This appeal to the Board of Veterans' Appeals (Board) comes 
from several rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which adjudicated the issues on appeal.  

In particular, a May 2004 rating decision denied service 
connection for diabetes, hypertension, sleep apnea, residuals 
of a back injury, and residuals of a left knee injury.  A 
November 2004 rating decision also denied the veteran's 
petition to reopen his claim for service connection for 
residuals of a right shoulder injury.  

In a February 2005 rating decision, the RO granted service 
connection for hypertension, residuals of a back injury, and 
residuals of a left knee injury, assigning an effective date 
of February 9, 2004, for each award.  The veteran appealed 
that decision by requesting an effective date earlier than 
February 9, 2004, for those awards.  

In a January 2007 decision, the RO also granted service 
connection and assigned a 50 percent rating for sleep apnea, 
effective from February 9, 2004.  Since the veteran did not 
appeal either the initial rating or the effective date 
assigned for this disability, that claim has been fully 
resolved and is not before the Board.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997). 

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge in October 2007.  A transcript 
of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus was first diagnosed many 
years after service and has not been linked by competent 
medical evidence to service.  

2.  A June 1989 Board decision found no new factual basis to 
reopen the veteran's claim of entitlement to service 
connection for residuals of a right shoulder injury on the 
basis that there was still no evidence of a current 
disability involving his right shoulder. 

3.  Since the June 1989 Board decision the veteran has 
submitted X-rays reports showing a diagnosis of degenerative 
joint disease of the right shoulder.  

4.  The veteran's degenerative joint disease of the right 
shoulder was first diagnosed many years after service and has 
not been linked by competent medical evidence to service.  

5.  On February 9, 2004, the RO received the veteran's claim 
for service connection for hypertension, residuals of a back 
injury, and residuals of a left knee injury.  

6.  The record does not contain a formal claim, an informal 
claim, or any indication of intent to file a claim for 
service connection for hypertension, residuals of a back 
injury, or residuals of a left knee injury prior to February 
9, 2004.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§1101, 1112, 1113, 1131, 1137 (West 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The June 1989 Board decision that found no new factual 
basis to reopen the claim of entitlement to service 
connection for residuals of a right shoulder injury is final.  
38 U.S.C.A. § 7104 (West Supp. 2005); 38 C.F.R. §§ 20.302, 
20.1100 (2007).

3.  The additional evidence submitted since that June 1989 
Board decision is new and material, and the claim for service 
connection for residuals of a right shoulder injury is 
reopened.  38 U.S.C.A. § 5108 (West Supp. 2005); 38 C.F.R §§ 
3.102, 3.156, 3.159 (2007).

4.  Residuals of a right shoulder injury were not incurred in 
or aggravated by service.  38 U.S.C.A. §§1101, 1112, 1113, 
1131, 1137 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

5.  The criteria are not met for an effective date earlier 
than February 9, 2004, for the grant of service connection 
for hypertension, residuals of a back injury, and 
patellofemoral pain syndrome of the left knee.  38 U.S.C.A. § 
5110 (West Supp. 2005); 38 C.F.R. §§ 3.1, 3.155, 3.159, 
3.157, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the veteran's claims have been properly developed for 
appellate review.  The Board will then address the claims on 
their merits, providing relevant VA law and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In addition, the VCAA notice requirements apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
March 2004, May 2004, July 2004, and February 2006.  These 
letters informed him of the evidence required to substantiate 
his claims and of his and VA's respective responsibilities in 
obtaining supporting evidence.  He was also asked to submit 
evidence and/or information in his possession to the RO.

The veteran's earlier-effective-date claims are downstream 
issues from his February 2004 claim for service connection.  
For example, VA awarded service connection for hypertension, 
residuals of a back injury, and patellofemoral pain syndrome 
of the left knee, and the veteran subsequently filed a claim 
for an earlier effective date. In this type of circumstance, 
VA is not required to issue a new VCAA letter.  VAOPGCPREC 8-
2003 (Dec. 2003).  Rather, the provisions of 38 U.S.C.A.               
§ 7105(d) require VA to issue an SOC if the disagreement is 
not resolved.  Id.  VA issued an SOC addressing the 
effective-date issues in May 2006.  See Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  

With respect to the earlier-effective dates claims, the 
notice letters did not inform him of how disability 
evaluations and effective dates are assigned and the type 
evidence which impacts those determinations; however, the 
Board finds that the veteran has not been prejudiced by this.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Here, the 
veteran is challenging the effective date assigned following 
the grant of service connection.  In Dingess, the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for residuals of a right shoulder injury, VA must 
both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

The notice letter provided to the veteran in February 2006 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as he was informed about what evidence was 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  In any event, the Board notes that it is 
reopening this claim and adjudicating it on the merits. 

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO requested all medical 
records identified by the veteran and his representative.  
With respect to the veteran's claim for service connection 
for diabetes, the veteran was afforded three VA examinations 
to determine whether this condition is related to service, 
and, in particular, whether his complaints of blurred vision 
in service were an early manifestation of the condition.  See 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of 
this development, the Board finds that no further development 
is necessary with respect to this issue.  

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for residuals of a right 
shoulder injury, the VCAA appears to have left intact the 
requirement that a veteran present new and material evidence 
to reopen a final decision under 38 U.S.C.A.      § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of the claim.  
See 38 U.S.C.A. § 5103A(f); see also Paralyzed Veterans of 
America, 345 F.3d 1334 (Fed. Cir. 2003).  In this case, the 
Board finds that new and material evidence has been submitted 
to reopen the veteran's claim for service connection for 
residuals of a right shoulder injury, thereby triggering the 
duty to assist.  However, the veteran has already been 
afforded a VA examination to determine whether his current 
right shoulder disability is related to service.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or Court.

II.  Service Connection for Diabetes Mellitus

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Stated somewhat differently, service connection requires;  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases, including diabetes 
mellitus, may be presumed to have been incurred in service if 
manifest to a compensable degree of at least 10 percent 
within one year after service.  This presumption, however, 
is rebuttable by probative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West Supp 2005); 
38 C.F.R. §§ 3.307, 3.309 (2007).

In this case, none of the veteran's service medical records 
makes any reference to diabetes mellitus.  However, the 
veteran claims that vision problems he experienced in service 
were an early manifestation of his subsequently diagnosed 
diabetes.  Indeed, the service medical records disclose that 
the veteran did experience some vision problems.  For 
example, an eye examination in August 1985 revealed a 
refractive error, for which he was prescribed glasses.  He 
was also evaluated for contact lenses in January 1987.  
However, none of the service medical records mentions 
diabetes as a possible cause of the veteran's refractive 
error.  The Board also places significant probative value on 
the June 1986 separation examination report, which notes that 
a urinalysis was negative for albumin and sugar.  In light of 
these findings, the service medical records provide highly 
probative evidence against the claim.  Struck, 9 Vet. App. at 
147.

There is also no evidence of diabetes mellitus during the 
one-year presumptive period after service.  In fact, the 
record shows that diabetes mellitus was first diagnosed 
approximately eight years after his military service had 
ended.  In a September 1994 report from R.R., M.D., a blood 
test revealed "new onset diabetes."  This eight-year period 
between service and the first confirmed diagnosis of diabetes 
mellitus provides highly probative evidence against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  In 
addition to this eight-year lapse, the phrase "new onset" 
strongly suggest that the veteran's diabetes did not have its 
onset either in service or during the one-year presumptive 
period.  

Three VA examination reports also indicate that the veteran's 
diabetes mellitus did not have its onset either in service or 
during the one-year presumptive period after service.  The 
veteran was afforded a VA examination in December 2006 to 
determine whether his diabetes had its onset in service.  
Based on a review of the claims file and a physical 
examination of the veteran, the examiner diagnosed the 
veteran with Diabetes mellitus, type 2, since 1990.  In 
addressing the veteran's contentions, the examiner explained 
that not all blurred vision is due to diabetes mellitus, as 
there are many other possible causes, including myopia or 
hyperopia, medication, and sleep disorders.  The examiner 
then summarized the pertinent history, including the fact 
that a urinalysis in service was negative for glucose, that 
the June 1986 separation examination report did not mention 
diabetes mellitus, and that the veteran indicated his 
diabetes mellitus was first diagnosed in 1990.  The examiner 
then opined that the veteran's blurred vision in service was 
not related to diabetes mellitus, and therefore the onset of 
his diabetes mellitus was not in service. 

In addition, two other VA physicians reviewed the claims file 
in August 2007 and provided opinions against the veteran's 
claim.  The first examiner concluded "there was no evidence 
of diabetes found while the veteran was in service on his 
optometric examinations.  There is no documentation of 
diabetes being found, even though the veteran had the 
appropriate tests and multiple evaluations between 1990 and 
1994, when the diabetes was finally discovered."  A 
different VA examiner also explained that the veteran had 
stable myopia on multiple eye examinations in service, as 
there was no sudden change in vision while in service; in 
fact, his myopia did not move to the hyperopic side, which is 
what often occurs when blood sugar is elevated.  The second 
examiner thus concluded that the veteran's myopia in service 
was not indicative of the onset of diabetes mellitus.    

The only medical evidence that even remotely supports the 
veteran's claim is a June 2007 letter from Dr. R.R.  In his 
letter, Dr. R.R. states that he "was asked to review 
specific documents and make commentary regarding [the 
veteran]," although it is unclear which documents Dr. R.R. 
was referring to.   Dr. R.R. then added, "During his early 
military service [the veteran] was assessed for a change in 
his vision.  The question placed to me was the following:  
Would a prudent practioner consider the possibility of 
diabetes in an African American who presents for vision 
change evaluation?  The answer would be yes this should be a 
consideration in all instances regardless of past history."  
Dr. RR. further stated, "I next had the occasion to review 
the records of encounters dated: 21 May 1984, 24 May 1984, 17 
December 1984, 7 February 1985, [and] 29 August 1985.  Having 
done this it is still as likely as not that an opportunity to 
make the diagnosis of diabetes during one of these visits 
presented itself." 

The problem with Dr. R.R.'s opinion is that he does not 
provide an unequivocal opinion that the veteran's diabetes 
had its onset in service.  Instead, he speculates that there 
was an opportunity to diagnose the veteran with diabetes 
mellitus during one of the five visits listed above.  
Unfortunately, this kind of speculation is an insufficient 
basis to grant a claim.  See Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992).  See also Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992) (indicating that a doctor's opinion was too 
speculative when stating a disability "may be" related to 
service because this also was tantamount to saying the 
disability "may not be" related to service); Perman v. Brown, 
5 Vet. App. 227, 241 (1993); Winsett v. West, 11 Vet. App. 
420, 424 (1998).

But even setting aside the question of whether the opinion 
was sufficiently definitive, there is another problem with 
Dr. R.R.'s opinion which further limits its probative value.  
While Dr. R.R. indicated that he had reviewed "specific 
documents" in the record, there is no indication that he 
reviewed the entire claims file, which is apparent from the 
fact that he never mentioned the negative urinalysis in 
service, the separation examination report which made no 
reference to diabetes, and that diabetes mellitus was not 
diagnosed until many years after service.  In Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993), the Court rejected a 
medical opinion as "immaterial" where there was no indication 
that the physician had reviewed the claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis.  In the absence of a thorough review of 
the claims file, Dr. R.R.'s opinion has little probative 
value.

The Board places greater probative value on the opinions 
contained in the three VA examination reports - all of which 
provide compelling evidence against the claim - as they were 
based on a review of the claims file, were consistent with 
the evidence of record, and were supported by sound 
rationale.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) 
(holding that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position); see also Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.... As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").  In short, the post-service 
medical records provide overwhelming evidence against the 
veteran's claim. 

In addition to the medical evidence, the Board has considered 
the veteran's own lay statements in support of his claim, 
including testimony presented at his October 2007 hearing.  
But the veteran is not competent to attribute his complaints 
of blurred vision in service to a diagnosis of diabetes 
mellitus.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for diabetes mellitus.  
The Board has carefully considered the doctrine of reasonable 
doubt in denying the veteran's claim.  But as the 
preponderance of the evidence is against his claim, this 
doctrine is not for application.  See 38 U.S.C.A.  § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  Accordingly, the appeal is denied.

III.  New and Material Evidence to Reopen a 
Claim For Service Connection For Residuals of 
a Right Shoulder Injury

The veteran is ultimately seeking service connection for 
residuals of a right shoulder injury.  However, the Board 
must first determine whether new and material evidence has 
been submitted to reopen his claim for service connection for 
residuals of a right shoulder injury since a final June 1989 
Board decision.  Barnett v. Brown, 83 F.3d 1380, 1383- 84 
(Fed. Cir. 1996).

A.  New and Material Evidence

The RO initially denied service connection for residuals of a 
right shoulder injury in a September 1986 rating decision.  
After the veteran filed an administrative appeal, a June 1987 
Board decision also denied the claim.  The medical evidence 
of record at that time included the veteran's service medical 
records and an August 1986 VA examination report.  These 
records showed that the veteran injured his right shoulder in 
May 1985 while jumping off a 34-foot tower.  The assessment 
was resolving myofascitis of the right scapula.  The Board 
determined that his injury fully resolved, as no objective 
findings were shown at his June 1986 separation examination 
or at his August 1986 VA examination.  The Board therefore 
denied the veteran's claim on the basis that a right shoulder 
disability was not documented following the veteran's 
separation from service.  

In November 1987, the veteran attempted to reopen his claim 
for service connection for residuals of a right shoulder 
injury.  The RO issued a confirmed rating decision in 
November 1987 denying the veteran's claim on the basis that 
newly submitted VA treatment records showed complaints of 
right shoulder pain but no objective findings to confirm a 
diagnosis.  After the veteran appealed that decision, a June 
1989 Board decision found no new factual basis to reopen the 
veteran's claim for service connection for residuals of a 
right shoulder injury on the basis that there was still no 
evidence of a current right shoulder disability.  The June 
1989 Board decision is the most recent final decision. 

Unless the Chairman orders reconsideration, or one of the 
other exceptions to finality apply, all Board decisions are 
final on the date stamped on the face of the decision and are 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104; 38 C.F.R.   § 20.1100.  However, if new and 
material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.

In February 2004, the veteran filed a petition to reopen his 
claim for service connection for residuals of a right 
shoulder injury.  Under VA law and regulations, if new and 
material evidence is presented or secured, the Secretary 
shall reopen and review the former disposition of the claim.  
See 38 U.S.C.A. § 5108.  When determining whether the claim 
should be reopened, the Board performs a two-step analysis.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the most 
recent final June 1989 Board decision.  Since that decision, 
additional VA medical records were submitted showing X-ray 
evidence of degenerative joint disease of the right shoulder 
in December 2004 and January 2005.  

Since the absence of a diagnosis involving the veteran's 
right shoulder was the basis for the June 1989 Board 
decision, these newly submitted medical records listing this 
diagnosis are both new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), (holding that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim).  

Accordingly, the Board concludes that new and material 
evidence has been submitted since the June 1989 Board 
decision; thus, the claim for service connection for 
residuals of a right shoulder injury must be reopened.  It is 
important for the veteran to understand that the standard for 
reopening a claim is low and does not necessarily indicate 
that the claim will be finally granted. 

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  Before the Board addresses a question that was 
not addressed by the RO, it must determine whether the 
veteran has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
address the question at a hearing and, if not, whether the 
veteran would be prejudiced thereby.  Bernard, 4 Vet. App. at 
386.  Since the veteran was provided proper notice and an 
opportunity to present evidence concerning the underlying 
service-connection claim, there is no prejudice to the 
veteran by having the Board conduct a de novo review at this 
time.

B. Merits of the Claim

Following a de novo review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
residuals of a right shoulder injury.  

The veteran's service medical records show that he was seen 
in September 1985 with complaints of back pain after an 
injury during jump school.  A physical examination revealed 
tenderness in the right scapula area and full range of motion 
of the back and shoulders.  The initial assessment was rule 
out strain.  When seen in physical therapy the following day, 
it was noted that he had injured his right scapulothoracic 
area after an injury involving a 34-foot jump in May 1985.  
He denied radicular symptoms.  Range-of-motion testing of the 
right shoulder was within normal limits and pain free.  The 
diagnostic assessment was resolving myofascitis of the right 
scapula.  

The veteran's right shoulder pain apparently resolved, 
however, as the remainder of the service medical records made 
no further reference to right shoulder problems.  Of 
particular relevance, the June 1986 separation examination 
report notes that the veteran's right shoulder was normal on 
clinical evaluation.  Thus, in the absence of any evidence of 
a chronic right shoulder disability in service, the service 
medical records provide compelling evidence against the 
veteran's claim.  See Struck v. Brown, 9 Vet. App. 145 
(1996).

Post-service medical records also provide evidence against 
the veteran's claim.  At his August 1986 VA examination, the 
veteran described the in-service injury to his right shoulder 
and reported that he had been placed on a profile "off and 
on" until he was discharged.  The VA examiner indicated that 
the veteran was vague in describing his current complaints of 
right shoulder discomfort.  In any event, no objective 
findings were shown on physical examination, as there was no 
spot tenderness, full range of motion, and a normal X-rays 
study of the right shoulder.  The diagnosis was residuals of 
an injury to the shoulder, unspecified diagnosis.  The 
examiner commented that the objective findings were within 
normal limits, although the veteran indicated that his 
shoulder bothered him at times.  Since this examination 
report does not list a confirmed diagnosis concerning the 
veteran's right shoulder, it also provides additional 
evidence against the claim.  

In fact, the record shows that the veteran was not diagnosed 
with a right shoulder disability until many years after his 
service had ended.  X-rays performed by VA in December 2004 
and January 2005 revealed osteoarthritis and degenerative 
joint disease of the right shoulder.  This eight-year lapse 
between service and the first confirmed evidence of arthritis 
provides highly probative evidence against the claim.  See 
Maxson, 230 F.3d at 1333.  The Board also notes that neither 
X-ray report contains a medical opinion relating the 
veteran's arthritis of the right shoulder to service.  
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  

The veteran was afforded a VA examination in August 2007 to 
determine whether his arthritis of the right shoulder is 
related to service.  Following a review of the claims file 
and a physical examination, the examiner concluded that the 
veteran's degenerative joint disease of the right shoulder 
was "not caused by or a result of right shoulder/scapula 
jump injury."  The examiner explained that there is no 
evidence that an injury to the soft tissue can cause 
degenerative joint disease many years later.  The examiner 
also pointed out that the veteran made no complaints of right 
shoulder pain at his separation examination, that X-rays in 
1989 were normal, and that degenerative joint disease was 
first identified in 2004.  

This opinion constitutes highly probative evidence against 
the veteran's claim, as it was based on an accurate review of 
the veteran's claims file, is supported by sound rationale, 
and has not been contradicted by any other medical evidence.  
See Wray, 7 Vet. App. at 493, (holding that the adoption of 
an expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the veteran's position).

Indeed, the only evidence that the veteran's arthritis of the 
right shoulder is related to service consists of the 
veteran's own lay statements, including his hearing 
testimony.  But while the veteran is competent to testify 
about his symptoms of right shoulder pain dating back to his 
military service, he is not competent to attribute his 
complaints of pain to a diagnosis of degenerative joint 
disease.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Buchanan v. Nicholson, 451 F3d. 1331, 1336 (Fed. Cir. 2006); 
Jandreau v. Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for residuals of a right shoulder injury.  
As the preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application, 38 
U.S.C.A. § 5107(b), and the appeal is denied.

IV.  Entitlement to an Effective Date Earlier than 
February 9, 2004, For the Grant of Service 
Connection for Hypertension, Residuals of a Back 
Injury, and Patellofemoral Pain Syndrome of the 
Left Knee

On February 9, 2004, the RO received the veteran's claim for 
service connection for hypertension, residuals of a back 
injury, and residuals of a left knee injury.  In a February 
2005 rating decision, the RO granted service connection for 
each of these disabilities and assigned an effective date of 
February 9, 2004, for each award.

The veteran appealed that decision with respect to the 
effective date.  His only argument is that, since he was 
treated for these conditions in service, the proper effective 
date should go back to June 1986, the date of his original 
claim for service connection for residuals of a right 
shoulder injury.  For the reasons set forth below, however, 
the Board finds no basis to assign an effective date earlier 
than February 9, 2004, for the grant of service connection 
for hypertension, residuals of a back injury, and 
patellofemoral pain syndrome of the left knee.

In service-connection cases, the effective date is generally 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  However, if the claim is received within 
one year of separation from service, the effective date will 
be the day following the date of separation from service.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a).  Any communication or action indicating an intent 
to apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155.  Such an informal claim 
must identify the benefit sought.  An "application" is 
defined as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2007); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999).

The Board has carefully reviewed the evidence of record but 
finds no basis to assign an effective date earlier than 
February 9, 2004, for the award of service connection for 
hypertension, residuals of a back injury, and patellofemoral 
pain syndrome of the left knee.  There is nothing in the 
record prior to February 9, 2004, which expresses an intent 
to file a claim for service connection for these 
disabilities.  As such, there is simply no basis to assign an 
effective date prior to February 9, 2004, the grant for 
service connection for hypertension, residuals of a back 
injury, and patellofemoral pain syndrome of the left knee.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

The veteran's only argument is that his June 1986 claim for 
service connection for residuals of a right shoulder injury 
should also be considered a claim for service connection for 
his other disabilities.  However, this argument has no legal 
merit.  The law clearly provides that a claim must identify 
the benefit sought.  38 C.F.R. § 3.155.  In other words, VA 
is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed with VA.  Therefore, the veteran's June 1986 claim 
- in which he makes no reference to hypertension, a back 
injury, or a knee injury - provides no basis for an effective 
date earlier than February 9, 2004.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998); Talbert v. Brown, 
7 Vet. App. 352, 356-57 (1995).  

In conclusion, the Board finds that the preponderance of the 
evidence is against an effective date earlier than February 
9, 2004, the grant of service connection for hypertension, 
residuals of a back injury, and patellofemoral pain syndrome 
of the left knee.  And because the preponderance of the 
evidence is against his claims, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b).  
Hence, the appeal is denied.


ORDER

Service connection for diabetes mellitus is denied. 

Service connection for residuals of a right shoulder injury 
is denied. 

An effective date earlier than February 9, 2004, for the 
grant of service connection for hypertension is denied. 

An effective date earlier than February 9, 2004, for the 
grant of service connection for residuals of a back injury is 
denied. 

An effective date earlier than February 9, 2004, for the 
grant of service connection for patellofemoral pain syndrome 
of the left knee is denied. 



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


